Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 05/05/2021 have been fully considered but they are not persuasive. 	
Applicant argues “Why would a person of ordinary skill wish to form a plasma above the chamber lid? A person of ordinary skill would specifically avoid forming plasma above the chamber lid and outside the chamber in a position that is “fluidically separated from the chamber by the microwave transmissive window,” as this poses the danger of damaging other components such as the impedance matching circuit 149. Thus, the person of ordinary skill would not move the rotating plasma electrode 241 of FIG. 11 above the chamber lid 130.” (Page 5, Section 103 Rejections, 4th paragraph).
However, examiner respectfully disagrees
Kwon installs “the rotation plasma electrode 141” above a chamber lid (130) in Fig. 3 in order for the plasma not to stay around the chamber lid 130 but to “form the electric field on the substrate support member (120)” (Page 11, 4th paragraph, lines 4-5) as graphically disclosed in Fig. 3, or “the rotation plasma electrode 241” under the chamber lid (230) in Fig. 11 in order for the plasma formation means (240) to spray the process gas on the reaction space between the chamber lid (230) and the substrate support member (120) and the inductive magnetic field (Induction field) according to the time variation to be produced in the reaction space at the same time the plasma (P) is formed on the substrate (S) (Page 16, 6th paragraph, lines 1-7) as graphically disclosed in Fig. 11 suiting user specific location of the rotation plasma electrode 141 in Figs. 3 and 11. 
Therefore, examiner maintains his position.


However, examiner respectfully disagrees
Kwon discloses “the rotation plasma electrode 141” above a chamber lid (130) in Fig. 3 in order for the plasma not to stay around the chamber lid 130 but to “form the electric field on the substrate support member (120)” (Page 11, 4th paragraph, lines 4-5) as graphically disclosed in Fig. 3, or “the rotation plasma electrode 241” under the chamber lid (230) in Fig. 11 in order for the plasma formation means (240) to spray the process gas on the reaction space between the chamber lid (230) and the substrate support member (120) and the inductive magnetic field (Induction field) according to the time variation to be produced in the reaction space at the same time the plasma (P) is formed on the substrate (S) (Page 16, 6th paragraph, lines 1-7) as graphically disclosed in Fig. 11 suiting user specific location of the rotation plasma electrode 141 in Figs. 3 and 11. 
Therefore, examiner maintains his position.

Applicant argues “with the embodiment of FIG. 11 “The plasma forming means 240 rotates the rotating plasma electrode 241 using the electrode rotating member 145 while applying plasma power to the rotating plasma electrode 241 and supplying a process gas to the substrate S. ... High density plasma P having a high uniformity is formed.” But this is a result of the rotation of the antenna, not from the particular antenna configuration shown in FIG. 11. In fact, Kwon makes exactly the same statement regarding uniformity with respect to FIG. 1: “The plasma forming means 140 rotates the rotating plasma electrode 141 using the electrode rotating member 145 while applying plasma power to the rotating plasma electrode 141.....High density plasma P having a high uniformity is formed.” Because the rotation of the plasma electrode 141 already provides high density plasma having a high uniformity, the Examiner’s proffered motivation of providing a homogenous discharge does not provide a reason to 
However, examiner respectfully disagrees
One having ordinary skill can locate the rotation plasma electrode 141 at a desired location suiting a user specific application such as deciding a location of the rotation plasma electrode 141 producing plasma without changing its structure.
Therefore, examiner maintains his position.

Applicant argues “the person of ordinary skill would not have any reason to effect such substantial structural modifications.” (Page 6, 2nd paragraph).
However, examiner respectfully disagrees
One having ordinary skill can locate the rotation plasma electrode 141 at a desired location suiting a user specific application such as deciding a location of the rotation plasma electrode 141 producing plasma without changing its structure.
Therefore, examiner maintains his position.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1 at line 6, it is not clear what is the difference between “a rotatable hollow empty conductive housing”, “a rotatable hollow conductive housing”, and “a rotatable empty conductive housing”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994).

Regarding Claim 1, Kwon discloses
A reactor (the plasma processing apparatus (100); Page 10, 3rd Paragraph, lines 1-2, Fig. 3

    PNG
    media_image1.png
    525
    520
    media_image1.png
    Greyscale
) for processing a workpiece (substrate (S); Page 10, last paragraph, lines 2-3, Fig. 3), comprising: 

a chamber (the processing chamber (110); Page 10, 3rd Paragraph, lines 3-4, Fig. 3) and a workpiece support (substrate support member (120); Page 10, 3rd Paragraph, line 4, Fig. 3) in the chamber, the chamber comprising a side wall (one-side wall; Page 10, 5th Paragraph, lines 7-8, Fig. 3 [of] “110”; Fig. 3) and a ceiling (the first cover 150; Page 12, line 19, Fig. 3 including chamber lid (130); Page 10, 3rd Paragraph, lines 4-5, Fig. 3), having a microwave transmissive window (chamber lid (130); Page 10, 3rd Paragraph, lines 4-5, Fig. 3 [made of] the ceramic material; Page 11, 6th paragraph, line 5 [under] the rotation plasma electrode (141); Page 12, 1st paragraph, line 9, Fig. 3 wherein the spec discloses only “a quarts plate” in paragraph 5 at line 4, but is not claimed so that microwave passes through all ceramic materials and transmits the microwave with some level of loss depending on thickness of the material);

a rotatable microwave radiator (the rotation plasma electrode (141); Page 12, 1st paragraph, line 9, Fig. 3) overlying the microwave transmissive window and fluidically separated (above “130” and isolated from the gas from “the gas supply pipe (114)”; Page 10, 5th Paragraph, line 9) from the chamber by the microwave transmissive window, the rotatable microwave radiator comprising a rotatable housing (141; Fig. m3) positioned above the microwave transmissive window, and a microwave input port (the outer surface of “the shaft coupling elements 147b”; Page 12, 12, Fig. 3);

a rotary waveguide coupling (Rotary waveguide coupling; Fig. 3

    PNG
    media_image2.png
    412
    470
    media_image2.png
    Greyscale
) comprising
(A)    a stationary member (soft coupling element 147b; Page 12, line 3 from bottom, Fig. 3) comprising a microwave power port (the left end of “149”; Fig. 3 above) and a first hollow empty (the cylindrically internal void space to accommodate “the power feeding member (147a)”; Page 12, last para. lines 9-10, Fig. 3) microwave waveguide (the ring-shaped “soft coupling element 147b”; Page 12, line 3 from bottom, Fig. 3) coupled to the microwave power port, and
(B)    a rotatable member (the power feeding member 147a; Page 12, last Para., lines 9-10, Fig. 3, including “143”; Fig. 3 above) comprising a second hollow empty (“147a” having a cylindrically void space containing “143”; Fig. 3) microwave waveguide (the power feeding member 147a; Page 12, last Para., lines 9-10, Fig. 3 wherein “147a” has a cylindrically void space containing “143”; Fig. 3) coupled between the first hollow empty microwave waveguide and the input port of the rotatable microwave radiator; and

a rotation actuator (the motor (145a); Page 17, last paragraph, line 8) coupled to the rotatable member.

Kwon discloses “a rotatable microwave radiator 141” and “a second hollow gas supply pipe” as mapped above, but is silent regarding
the rotatable microwave radiator comprising a rotatable hollow empty conductive housing having a top, a side wall, and a bottom floor positioned above the microwave transmissive window, a plurality of openings in the bottom floor,

Kwon-Fig.12b discloses, in the technical field for “Microwave oven having an improved antenna” (title, Fig. 4),
the rotatable microwave radiator (the rotation plasma electrode (241); Page 16, 6th paragraph, lines 13-14, Fig. 12b

    PNG
    media_image3.png
    319
    509
    media_image3.png
    Greyscale
) comprising a rotatable hollow empty (the gas spreading space (241S)”; Page 19, 4th paragraph, lines 9-10, Fig. 12b) conductive housing (Rotatable hollow conductive housing electrode; Fig. 12b) having a top (124b; Fig. 12b), a side wall (“Side wall”; Fig. 12b), and a bottom floor (“Bottom floor”; Fig. 12b) positioned above the microwave transmissive window, a plurality of openings (multiple gas injecting holes (241h); Page 16, last paragraph, lines 8-9, Fig. 12b) in the bottom floor,

	The advantage of using Kwon-Fig.12b’s “Rotatable hollow conductive housing electrode” is not only to diversify both of the electric field of the microwave and the inductive magnetic field according to the temporal change penetrating the chamber lid 130 so that the capacitive coupling of the more diversified electric field and magnetic field of the microwave with the plasma gas within the gas plasma reaction space discharges more homogeneous gas plasma above the substrate S formed, but also, in case a plasma gas supplied to the rotating plasma electrode, to increase the contact areas of a rotation plasma electrode with the plasma gas and produce even plasma state of the supplied and contacted plasma gas around the bottom surface of the rotation plasma electrode and suiting a user specific application for the location of the rotation plasma electrode 141 producing plasma without changing its structure.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon with Kwon-Fig.12b by replacing Kwon’s solid electrode with Kwon-Fig.12b’s Rotatable hollow conductive housing electrode” in order not only to diversify both of the electric field of the microwave and the inductive magnetic field according to the temporal change penetrating the chamber lid 130 so that the capacitive coupling of the more diversified electric field and magnetic field of the microwave with the plasma gas within the gas plasma reaction space discharges more homogeneous gas plasma above the substrate S formed, but also, in case a plasma gas supplied to the rotating plasma electrode, to increase the contact areas of a rotation plasma electrode with the plasma gas and produce even plasma state of the supplied and contacted plasma gas around the bottom surface of the rotation plasma electrode and suiting a user specific application for the location of the rotation plasma electrode 141 producing plasma without changing its structure.
 
Regarding Claim 3, Kwon in view of Kwon-Fig.12b discloses
the rotation actuator(Kwon: the shaft rotating member (145); Page 12, 4th paragraph, lines 7-8, Fig. 3)  comprises a motor (Kwon: the motor (145a); Page 12, 4th paragraph, lines8, Fig. 3) and a rotatable drive gear (Kwon: the gear on the shaft of “the motor (145a)”; Page 12, 4th paragraph, lines8, Fig. 3 to rotate “the rotary shaft (143)” inside “the shaft coupling elements (147b)”; Page 12, last paragraph, lines 12, Fig. 3) coupled to the motor, and

the rotatable member (Kwon: the rotary shaft (143); Page 12, 3rd Paragraph, line 1, Fig. 3)  comprises a driven gear (Kwon: the gear inside “the shaft coupling elements (147b)”; Page 12, last paragraph, lines 12, Fig. 3 [to be connected with] the shaft of the “the motor (145a)”, Page 12, 4th paragraph, line 8, Fig. 3) fastened (assembled in side “145b”; Fig. 3) to the rotatable member and engaged with the rotatable drive gear (Kwon: the gear on the shaft of “the motor (145a)”; Page 12, 4th paragraph, lines8, Fig. 3 to rotate “the rotary shaft (143)” inside “the shaft coupling elements (147b)”; Page 12, last paragraph, lines 12, Fig. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) as applied to claim 1 above, and further in view of Kang (US 2010/0139562).

Regarding Claim 2, Kwon in view of Kwon-Fig.12b discloses
the microwave transmissive window (Kwon: (the portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3 [made of] the ceramic material; Page 11, 6th paragraph, line 5 [under] the rotation plasma electrode (141); Page 12, 1st paragraph, line 9, Fig. 3 wherein microwave passes through all ceramic materials and transmits the microwave with some level of loss depending on thickness of the material).

	Kwon discloses “the microwave transmissive window” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding
a gas distribution plate below the microwave transmissive window

	However, Kang discloses, in the technical field for “Substrate treatment apparatus” (title, Fig. 3

    PNG
    media_image4.png
    375
    552
    media_image4.png
    Greyscale
),
a gas distribution plate (a gas distribution plate 118; P35:4-5, Fig. 3) below the microwave transmissive window (The backing plate 114; P35:8, Fig. 3)

	The advantage of using Kang’s gas distribution plate 118 under the gas supply line 136 is to “have a substrate treatment apparatus having uniform plasma” by taking homogenization of the gas flow on the surface of the gas distribution plate 118 as one of the necessary apparatus parameters.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to modify Kwon in view of Kwon-Fig.12b with Kang by replacing Kwon’s gas supply pipe (114) with Kang’s gas supply line 136 and the gas distribution plate 118 under the gas supply line 136 in order to “have a substrate treatment apparatus having uniform plasma” by taking homogenization of the gas flow on the surface of the gas distribution plate 118 as one of the necessary apparatus parameters.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) as applied to claim 1 above, and further in view of Shimizu (US 2010/0055881).

Regarding Claim 4, Kwon in view of Kwon-Fig.12b discloses
comprising a microwave generator (Kwon: the plasma power supply unit (147) and impedance matching part (149); Page 12, 1st paragraph, lines 10-12, Fig. 3) and a 
waveguide conduit (Kwon: the power feeding member 147a; Page 12, last Para., lines 9-10, Fig. 3, including “143”; Fig. 3 above) connected between the microwave generator (Kwon: the plasma power supply unit 147, Page 12, lines 10-11, Fig. 3) and the microwave power port (Kwon: the outer surface of “the shaft coupling elements 147b”; Page 12, 12, Fig. 3) of the stationary member (Kwon: the shaft coupling elements 147b; Page 12, 12, Fig. 3).

	Kwon discloses “a waveguide conduit” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding
a flexible waveguide conduit

	However, Shimizu discloses, in the technical field for “the heat treatment apparatus” (P64:3-4, Fig 6

    PNG
    media_image5.png
    385
    487
    media_image5.png
    Greyscale
),
a flexible waveguide conduit (a corrugated waveguide; P66:4-5, Fig. 6)


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b with Shimizu by replacing Kwon’s power feeding member 147a with Shimizu’s corrugated waveguide in order to provide a flexibility to the waveguide to be bent to a certain angle.


Regarding Claim 5, Kwon in view of Kwon-Fig.12b discloses
the rotatable microwave radiator (Kwon: the rotation plasma electrode (141); Page 12, 1st paragraph, line 9, Fig. 3) is configured to radiate at frequency (Kwon: the HF electricity; Page 11, 4th paragraph, line 12) 

	Kwon discloses “frequency” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding
frequency not less than 2.45 GHz.

	However, Shimizu discloses, in the technical field for “the heat treatment apparatus” (P64:3-4, Fig 6),
frequency (an electromagnetic wave (microwave); P45:6-5 from the end) not less than 2.45 GHz (a frequency of, e.g., 2.45 GHz; P45:5-4 from the end).

	The advantage of using Shimizu’s frequency of, e.g., 2.45 GHz is to satisfy a user specific plasma processing application such as a specific structure among different structures of the reaction chamber, a specific substrate material among various substrates, a specific plasma gas among various plasma gases or a specific plasma etching process among various plasma etching processes.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b with Shimizu by replacing Kwon’s “frequency of 3MHz ~ 30 MHz range” with Shimizu’s frequency of, e.g., 2.45 GHz in order to satisfy a user .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) as applied to claim 1 above, and further in view of Ishii (US 5,698,036).

Regarding Claim 6, Kwon in view of Kwon-Fig.12b discloses
the plurality of openings (Kwon-Fig.12b: multiple gas injecting holes (241h); Page 16, last paragraph, lines 8-9, Fig. 12b) in the bottom floor (Kwon-Fig.12b: “Bottom floor”; Fig. 12b) of the rotatable microwave radiator (Kwon-Fig.12b: the rotation plasma electrode (241); Page 16, 6th paragraph, lines 13-14, Fig. 12b) are arranged in an array (Kwon-Fig.12a-12b: the concentric dots; Fig. 12a-12b
 

    PNG
    media_image6.png
    317
    391
    media_image6.png
    Greyscale
   
    PNG
    media_image3.png
    319
    509
    media_image3.png
    Greyscale

) having a periodic spacing (the homogeneous interval of “241h”; Figs. 12a-12b) corresponding to 
a microwave wavelength (Kwon: speed of light divided by “150 MHz”; Page 13, lines 6-7).

Kwon discloses “a periodic spacing” and “a microwave wavelength” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding
a periodic spacing corresponding to a function of a microwave wavelength.

However, Ishii discloses, in the analogous field for “Plasma Processing Apparatus” (title, Fig. 3

    PNG
    media_image7.png
    278
    452
    media_image7.png
    Greyscale
),
a periodic spacing (distance S1 between adjacent slits 60; Col. 6, lines 4-5) corresponding to a function (a distance of 5% to 50% of the guide wavelength; Col. 6, lines 4-8 wherein the “shorter than” means an inequality function) of a microwave wavelength (the guide wavelength; Col. 6, lines 7-8).

	The advantage of using Ishii’s “slot spacing of 5% to 50% of the guide wavelength formed on the entire surface of the antenna member 44” is not only to uniform the horizontal intensity of the electric field which is formed just below the antenna member 44, but also to make the electric field intensity below the antenna member 44 exponentially decreased which results in strong electrostatic electric field intensity in the peripheral portion as compared with those formed in the central portion.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b with Ishii by replacing Kwon’s spacing of multiple gas injection holes 241h with Ishii’s “slot spacing of 5% to 50% of the guide wavelength formed on the entire surface of the antenna member 44” in order not only to uniform the horizontal intensity of the electric field which is formed just below the antenna member 44, but also to make the electric field intensity below the antenna member 44 exponentially decreased which results in strong electrostatic electric field intensity in the peripheral portion as compared with those formed in the central portion.



Regarding Claim 7, Kwon in view of Kwon-Fig.12b and Ishii discloses
 the periodic spacing (Ishii: distance S1 between adjacent slits 60; Col. 6, lines 4-5) of the plurality of openings (Ishii:  slits 60; Col. 6, lines 4-5) is such that in operation the rotatable microwave radiator (Kwon-Fig.12b: the rotation plasma electrode (241); Page 16, 6th paragraph, lines 13-14, Fig. 12b) generates a radiation pattern (Kwon: the electric field and the inductive magnetic field; Page 12, lines 3-5) with a periodic non-uniformity (Kwon-Fig.12b: the electric field and the inductive magnetic field; Page 12, lines 3-5 [without rotating] the rotation plasma electrode 241; Fig. 12b) corresponding to the periodic spacing (Ishii: distance S1 between adjacent slits 60; Col. 6, lines 4-5), wherein the radiation pattern is averaged out on a workpiece (Kwon: substrate S; Fig. 3) on the workpiece support (Kwon: substrate support member 120; Fig. 3) by rotation of the rotatable microwave radiator.


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) as applied to claim 1 above, and further in view of Belen (US 2008/0149592).

Regarding claim 8, Kwon in view of Kwon-Fig.12b discloses 
an inductively coupled RF power (the general inductive coupled; Page 6, Background art, 4th para, lines 2-5, Fig. 1) applicator (antenna (40); Page 6, Background art, 4th para, lines 2-5) 

the microwave transmissive window (Kwon: the portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3), 

Kwon discloses “an inductively coupled RF power applicator” and “the microwave transmissive window” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding 



However, Belen discloses, in the technically analogous field for “Plasma immersion ion implantation reactor having multiple ion shower grids” (title, Fig. 1

    PNG
    media_image8.png
    762
    517
    media_image8.png
    Greyscale
), 

(an inductively coupled RF plasma source power applicator 114; Para. 13, lines 9-10, Fig. 1) adjacent (on top of; Fig. 1) the microwave transmissive window (the bottom wall of “a gas distribution showerhead 108 having small gas injection orifices 110”; Para.13, lines 6-7, Fig. 1) to couple RF power (RF power from “a first RF generator 118a” and “a second RF generator 118b”; para. 13, lines 4-6, Fig. 1) through the microwave transmissive window, and an RF power generator (a first RF generator 118a and a second RF generator 118b; para. 13, lines 4-6, Fig. 1) coupled to the inductively coupled RF power applicator.

	The advantage of using Belen’s inductively coupled RF plasma source power applicator 114 and a VHF capacitively coupled source power applicator performed by the ceiling electrode 116 is not only to produce more dissociation of ions and radicals in the bulk plasma and a center-low radial ion density distribution resulting in more spreading of the ions and radicals toward the periphery, but also to enable independent adjustment of the plasma processing parameters, e.g., plasma ion density, plasma ion radial distribution (uniformity), dissociation or chemical species content of the plasma, sheath ion energy and ion energy distribution (width).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b with Belen by replacing Kwon’s rotation plasma electrode (141) with Belen’s inductively coupled RF plasma source power applicator 114 and a VHF capacitively coupled source power applicator performed by the ceiling electrode 116 in order not only to produce more dissociation of ions and radicals in the bulk plasma and a center-low radial ion density distribution resulting in more spreading of the ions and radicals toward the periphery, but also to enable independent adjustment of the plasma processing parameters, e.g., plasma ion density, plasma ion radial distribution (uniformity), dissociation or chemical species content of the plasma, sheath ion energy and ion energy distribution (width).

	Regarding claim 9, Kwon in view of Kwon-Fig.12b and Belen discloses
further comprising a controller (Belen: 140; Fig. 1) governing an output power level (RF source power; Para. 13, line 22) of the RF power generator (118a, 118b; Fig. 1).

	Regarding claim 10, Kwon in view of Kwon-Fig.12b and Belen discloses
 the inductively coupled RF power applicator (Belen: an inductively coupled RF plasma source power applicator 114; Para. 13, lines 9-10, Fig. 1) comprises a coil antenna (Belen: an inductive antenna or coil; Para. 13, lines 14-15).

	Regarding claim 11, Kwon in view of Kwon-Fig.12b and Belen discloses
the microwave transmissive window (Kwon: the portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3) comprises a planar portion (Kwon: the horizontal portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3) and a cylindrical portion (Kwon: the vertically circumferential portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3) extending downwardly from the planar portion.

	Regarding claim 12,   Kwon in view of Kwon-Fig.12b and Belen discloses
the coil antenna (Belen: an inductive antenna or coil; Para. 13, lines 14-15) 

	Belen discloses “the coil antenna” as mapped above, but Kwon in view of Kwon-Fig.12b and Belen is silent regarding
surrounds the cylindrical portion.

	Belen discloses the claimed invention except for the coil antenna surrounding the cylindrical portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a desired location of the coil antenna suiting a user specific application without changing the functionality and/or capability of the coil antenna, since it has been held that rearranging parts of an invention involves only routine skill in the art.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) Belen (US 2008/0149592) as applied to claim 11 above, and further in view of Shang (US 5,892,328).

	Regarding claim 13,   Kwon in view of Belen discloses
comprising the microwave transmissive window (Kwon: 130; Fig. 3) having a first portion (Kwon: the top horizontal surface of “130”; Fig. 3) in the cylindrical portion (Kwon: the flat cylindrical shape of “130”; Fig. 3) and a second portion (Kwon: the vertically circumferential portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3) in the planar portion.

	Kwon discloses “a channel in the microwave transmissive window having a first portion in the cylindrical portion and a second portion in the planar portion” as mapped above, but Kwon in view of Belen is silent regarding

a heat exchanger configured to flow a coolant through a channel in the microwave transmissive window

	However, Shang discloses, in the analogous field for “High-power, plasma-based, reactive species generator” (title, Fig. 1

    PNG
    media_image9.png
    785
    483
    media_image9.png
    Greyscale
),

comprising a heat exchanger (heat exchanger (not shown) connected between the inlet and outlet ports of the generator's cooling system; Col. 6,lines 34-36, Fig. 1) configured to flow a coolant (a coolant through generator 10; Col. 6, lines 36, Fig. 2 wherein the spec discloses “the heat exchange medium is a liquid”; Para. 38) through a channel (a cylindrical flow region 22 surrounding plasma tube 12; Col. 3, lines 40-41, Fig. 1 [and] contained within larger outer tube 14; Col. 3, line 32, Fig. 1) in the microwave transmissive window (Outer tube 14, which is made of a dielectric material that transmits microwaves, functions both as a cooling jacket around plasma tube 12 and as a window through which microwave energy is transmitted into plasma tube 12; Col. 3, lines 39-42, Fig. 1)

	The advantage of using Shang’s heat exchanger is to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.
 Kwon in view of Belen with Shang by adding Shang’s “heat exchanger having a cylindrical flow region 22 surrounding plasma tube 12 contained within larger outer tube 14” through Kwon’s cover 150 in order to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) as applied to claim 1 above, and further in view of Shang (US 5,892,328).

	Regarding claim 14,   Kwon in view of Kwon-Fig.12b discloses
a heat exchanger configured to flow a coolant through the rotatable microwave radiator.

	Kwon discloses “the rotatable microwave radiator” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding 
a heat exchanger configured to flow a coolant through the rotatable microwave radiator.

	However, Shang discloses, in the analogous field for “High-power, plasma-based, reactive species generator” (title, Fig. 1

    PNG
    media_image9.png
    785
    483
    media_image9.png
    Greyscale
),

a heat exchanger (heat exchanger (not shown) connected between the inlet and outlet ports of the generator's cooling system; Col. 6,lines 34-36, Fig. 1) configured to flow a coolant (a coolant through generator 10; Col. 6, lines 36, Fig. 2 wherein the spec discloses “the heat exchange medium is a liquid”; Para. 38) through the microwave transmissive window (Outer tube 14, which is made of a dielectric material that transmits microwaves, functions both as a cooling jacket around plasma tube 12 and as a window through which microwave energy is transmitted into plasma tube 12; Col. 3, lines 39-42, Fig. 1)

	The advantage of using Shang’s heat exchanger is to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b and Belen with Shang by adding Shang’s “heat exchanger having a cylindrical flow region 22 surrounding plasma tube 12 contained within larger  through Kwon’s cover 150 in order to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.

	Regarding claim 15, Kwon in view of Kwon-Fig.12b and Shang discloses
a cover (Kwon: 150; Fig. 3) extending over the rotatable microwave radiator (Kwon: 141; Fig. 3) to form a volume (Kwon: inner space of “150”; Fig. 3) around the rotatable microwave radiator that includes a gap (Shang: a cylindrical flow region 22 surrounding plasma tube 12; Col. 3, lines 40-41, Fig. 1 [and] contained within larger outer tube 14; Col. 3, line 32, Fig. 1) between the bottom floor (Shang: 12; Fig. 1) and the microwave transmissive window (Shang: 14; Fig. 1).

	The advantage of using Shang’s heat exchanger is to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b and Belen with Shang by adding Shang’s “heat exchanger having a cylindrical flow region 22 surrounding plasma tube 12 contained within larger outer tube 14” through Kwon’s cover 150 in order to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.

	Regarding claim 16,   Kwon in view of Kwon-Fig.12b and Shang discloses
the heat exchanger (Shang: heat exchanger (not shown); Col. 6,lines 34-36, Fig. 1) is coupled between the second hollow empty (“147a” having a cylindrically void space containing “143”; Fig. 3) microwave waveguide (the power feeding member 147a; Page 12, last Para., lines 9-10, Fig. 3 wherein “147a” has a cylindrically void space containing “143”; Fig. 3) and the volume (Shang: the inner space of “22”; Fig. 1) around the rotatable microwave radiator (Kwon: 141; Fig. 3) such that the coolant (Shang: a coolant through generator 10; Col. 6, lines 36, Fig. 2 wherein the spec discloses “the heat exchange medium is a liquid”; Para. 38) flows through the plurality of openings (Shang: the inlet and outlet of “heat exchanger (not shown)”; Col. 6,lines 34-36, Fig. 1).
	

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b and Belen with Shang by adding Shang’s “heat exchanger having a cylindrical flow region 22 surrounding plasma tube 12 contained within larger outer tube 14” through Kwon’s cover 150 in order to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-10-2013-0117994) as applied to claim 1 above, and further in view of McChesney (US 2013/0244440) and Shang (US 5,892,328).

	Regarding claim 17,   Kwon in view of Kwon-Fig.12b discloses
the microwave transmissive window (Kwon: the portion of “chamber lid (130)”; Page 10, 3rd Paragraph, lines 4-5, Fig. 3).

	Kwon discloses “the microwave transmissive window” as mapped above, but Kwon in view of Kwon-Fig.12b is silent regarding 
a heat exchanger configured to flow a coolant through the microwave transmissive window.

However, McChesney discloses, in the technically analogous field for “an exemplary plasma processing chamber having a chamber filler kit for reducing the lower chamber volume” (P13:1-3, Fig. 1

    PNG
    media_image10.png
    532
    522
    media_image10.png
    Greyscale
),
a heat exchanger (cooling gas source 350; P23:12, Fig. 1 [and] gas removal conduit 348; P23:14, Fig. 1) configured to flow a coolant (cooling gas; P23:12, Fig. 1) through (between; “306” and “304”; Fig. 1) the window (window 304; P22:5-6, Fig. 1 wherein a window transmits a microwave)

	The advantage of using McChesney’s cooling gas source 350 is to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b with McChesney by adding McChesney’s “cooling gas source 350” through Kwon’s cover 150 in order to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.

	McChesney discloses “the window” as mapped above, but Kwon in view of Kwon-Fig.12b and McChesney is silent regarding 
the microwave transmissive window

(title, Fig. 1

    PNG
    media_image9.png
    785
    483
    media_image9.png
    Greyscale
),

through the microwave transmissive window (Outer tube 14, which is made of a dielectric material that transmits microwaves, functions both as a cooling jacket around plasma tube 12 and as a window through which microwave energy is transmitted into plasma tube 12; Col. 3, lines 39-42, Fig. 1)

	The advantage of using Shang’s heat exchanger is to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b and McChesney with Shang by replacing 
McChesney’s material of “gas delivery conduit 344, gas manifold 346” with Shang’s Outer tube 14 made of a dielectric material that transmits microwaves in order to be able to flow the cooling gas and handle 

	Regarding claim 18,   Kwon in view of Kwon-Fig.12b, McChesney and Shang discloses
the microwave transmissive window (Kwon: 130; Fig. 3 [and] Shang: 14; Fig. 1) includes a pair of parallel dielectric windows (Kwon: 130; Fig. 3 [in view of] Shang: “12” and “14”; Fig. 1) forming a channel (Shang: a cylindrical flow region 22 surrounding plasma tube 12; Col. 3, lines 40-41, Fig. 1 [and] contained within larger outer tube 14; Col. 3, line 32, Fig. 1) therebetween.

	The advantage of using Shang’s heat exchanger is to be able to handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kwon in view of Kwon-Fig.12b and McChesney with Shang by replacing 
McChesney’s material of “gas delivery conduit 344, gas manifold 346” with Shang’s Outer tube 14 made of a dielectric material that transmits microwaves in order to be able to flow the cooling gas and handle high input powers and withstand high temperatures combined with a highly reactive chemical environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii (US-20020050486), Johnston (US-20150173166 3), Nordh (US-20110297671), Uchiyama (US-20100301039), Kim (US-20060289534 8), Kubo (US-20160088690).

Examiner suggests a cooling source 160 and a cooled gas through a half-circular array of radial inlets 112a to the channel 112 are fed by an inlet plenum 113a (PGPUB para.39) between a pair of dielectric windows 108 and 110 above a gas distribution plate 144.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761